Citation Nr: 1735091	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  04-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left leg cellulitis with brawny pigmentation of the pretibial area and left leg stasis dermatitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied an increased rating for left leg cellulitis, rated 10 percent.

The Veteran testified in a July 2012 videoconference hearing before a Veterans Law Judge (VLJ). A transcript of the proceeding is associated with the record.

In March 2010, November 2012, and March 2016, the Board remanded the Veteran's claim for additional evidentiary development. The VA Appeals Management Center (AMC) most recently continued the previous denial in a September 2016 supplemental statement of the case (SSOC). The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The March 2016 Board decision also granted service connection for stasis dermatitis and cellulitis of the right leg. A July 2016 RO decision assigned a 10 percent initial rating to the service-connected right leg disability. To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

In April 2017, the Board sent the Veteran a letter informing him that the VLJ who conducted the July 2012 hearing was no longer employed at the Board, and asked him to indicate whether he wanted to attend a new hearing. The Veteran responded that he did not wish to have another hearing.

In addition, the Board notes that, in Johnson v. McDonald, 27 Vet. App. 497, 505 (2016), the Court held that the Veteran's use of a topical steroid constituted "systemic therapy" within the meaning of 38 C.F.R. § 4.118, Diagnostic Code 7806. This decision was stayed pending an appeal to the Federal Circuit. See Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet. App. Oct. 6, 2016) (Order granting stay in part). Consequently, in a July 2017 decision, the Board found that the claim on appeal could have been affected by the resolution of the VA's appeal in Johnson, and stayed action on this matter. In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017), the Federal Circuit reversed the Court's decision. As the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will proceed with adjudication of this claim.

Finally, the Board has listed the Missouri Veterans Commission as the Veteran's representative on the title page, because the most recent appointment form (VA Form 21-22), dated April 2001, is in favor of that organization.  In July 2016, the RO noted that this Form 21-22 is outdated and requested that the Veteran submit a new VA Form 21-22.  As no new form appears to have been received, the RO should continue to request an updated form from the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2016 remand, the Board instructed the AOJ to afford the Veteran an additional VA examination to determine the current severity of service-connected left and right lower leg skin disability.

On August 2016 VA examination, the examiner opined that less than 5 percent of both the total body area and the total exposed area was affected by dermatitis. This report is in contrast to the March 2015 VA examination report, which noted that between 5 and 20 percent of the Veteran's total body area was affected by dermatitis. Moreover, the Veteran reported to the August 2016 VA examiner that his flare-ups occurred on a weekly basis, lasting 2 to 3 days, and at times up to a week. However, there is no indication as to whether the August 2016 examination took place during a flare-up.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The requirement to attempt to provide an examination during flare-ups arises when the flare-ups last for extended periods of time.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (in a case where a worsened condition lasted weeks or months, the Board may not rely on a medical examination performed during the inactive stage of veteran's fluctuating condition).

Additionally, in a December 2016 statement, the Veteran indicated that he brought photographs reflecting various occasions of flare-ups of his lower leg dermatitis to the August 2016 VA examination, but the examiner did not review them. The Board notes that these photographs were associated with the electronic claims file in November 2016. These photographs are pertinent to the Veteran's claim for increased rating, as they are evidence of the total body area and/or total exposed body area affected by dermatitis.  The Veteran also expressed concern with regard to the expertise of the examiner and, given the circumstances of this case, the Board finds that examination by a dermatologist would be appropriate.

In light of the foregoing, the Board finds that the August 2016 VA examination is inadequate for rating purposes. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, remand is necessary for a new VA examination which includes review of the photographs, and, if possible, examination of the Veteran during a flare-up of dermatitis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a dermatologist to determine the current severity of his service-connected left and right lower extremity skin disability. To the extent possible, the examination should be scheduled during a flare-up.

The dermatologist should comment on the percentage total body and exposed areas affected by the Veteran's left and right lower extremity skin disability throughout the pendency of his appeal, including, to the extent possible, during flare-ups.  All pertinent evidence of record should be made available to and reviewed by the dermatologist, to specifically include including the photographs submitted by the Veteran in November 2016.  The dermatologist should specifically comment on the photographs.  If the examination does not take place during a flare-up, the dermatologist should indicate the area of the body that would be affected during a flare-up.
 
2.  Then, the RO or the AMC should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans

Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

